DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments filed 7/28/2022
The Amendment/Arguments correct the previous informalities, and therefore the claim objection of record is withdrawn.
The Amendment Arguments overcomes the prior art of record, and therefore the prior art rejections of record are withdrawn. Furthermore, the claims are found to be allowed, as described in the Reasons below.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 and 15, none of the prior art discloses “[the needle shaft includes a small-diameter part] and a large-diameter part which has a larger diameter than that of the small-diameter part, wherein the small-diameter part extends from the large-diameter part … wherein the actuation device further includes a buffer ring coupled to the small-diameter part and disposed between the valve disc and the large-diameter part” in the context of either claim.
	Closest prior art of record Acosta (US 2658717) and Specht (US 3712587) are silent regarding at least the buffer ring and structures associated therewith.
	A buffer ring-like component is shown in applicant’s cited DE10162794 (FIG 6) between valve disc 8 and needle shaft 8.1. However, this ring is not “disposed between the valve disc and the large-diameter part (above the ring, the large diameter part and the valve disc are adjacent). 
	As no prior art or combination thereof reads on either of the claims in entirety, claims 1 and 15 are non-obvious. 
	Claims 3-14 are also allowed by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753